Citation Nr: 0325511	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  92-54 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for a stomach ulcer.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disability.  

5.  Entitlement to service connection for a right foot 
disability.  

6.  Entitlement to service connection for a left foot 
disability.  

7.  Entitlement to service connection for a left knee 
disability.  

8.  Entitlement to service connection for hepatitis C.  

9.  Entitlement to an increased disability rating for a right 
knee disability.  

10.  Entitlement to a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Upon completion of the above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
psychiatric examination to determine the 
nature and likely etiology of any 
currently diagnosed psychiatric 
disability.  The examiner should provide 
an opinion, based on a review of all the 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current psychiatric disability 
is related to the veteran's service or 
events therein.  If it is determined that 
the veteran had a pre-existing 
psychiatric disability, the examiner 
should provide an opinion as to whether 
any such disability was aggravated during 
service.  A complete rationale for the 
opinions expressed should be provided.  
Send the claims folder to the examiner 
for review.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an orthopedic examination to 
determine the current severity of the 
veteran's right knee disability.  Range 
of motion testing should be completed and 
the examiner should also indicate whether 
there is any subluxation or lateral 
instability due to the veteran's service-
connected right knee disability.  The 
examiner is specifically requested to 
comment on the effects of pain and 
weakness on range of motion and 
functionality in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner is also requested to provide an 
opinion as to whether the veteran is 
unemployable due to his service-connected 
right knee disability.  An orthopedic 
examination is also required to determine 
the nature and probable etiology of any 
bilateral foot disability.  The examiner, 
to the extent possible, should provide an 
opinion based on the examination findings 
and review of all the evidence, as to 
whether it is likely, unlikely, or at 
least as likely as not that any current 
foot disability is related to the 
veteran's period of service or events 
therein.  Send the claims folder to the 
examiner for review.  All findings, and 
the reasons and bases therefore, should 
be set forth in a clear and logical 
manner on the examination report.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: examination to determine the 
current nature of the veteran's 
gastrointestinal complaints.  Send the 
claims folder to the examiner for review.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 






to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



